JAN LYNN
                                       OFFICIAL COURT REPORTER
                                        21ST JUDICIAL DISTRICT
                                              P.O. BOX 358
                                       GIDDINGS, TX 78942-0358
                                              979.542.2947
                                        979.542.2444 Facsimile
                                         janlynn54@gmail.com




December 1, 2015



Mr. Jeffrey D. Kyle, Clerk                        Via: 3rdclerksandreporters@txcourts.gov
Third Court of Appeals
Price Daniel, Sr. Building
209 West 14th Street, Room 101
Austin, TX 78701

Re:      Court of Appeals Number:       03-15-00653-CV
         Trial Court Case Number:       29,504

Style:   Regency Nursing Center Partners of Bastrop, Ltd. d/b/a Bastrop Lost Pines Nursing and
         Rehabilitation Center
         v
         Jerry Haywood, Lillie Piper, Geneva McMarion, Hulisher Haywood, Dorothy Haywood-Dockery,
         Individually and as Representatives of the Estate of Margaret Haywood, Deceased

Dear Mr. Kyle,

The reporter’s record was due to be filed yesterday. Due to duties related to matters before the court ,
other requests for reporter’s records, and the length of this record, including voluminous exhibits, I am
requesting an additional 60 days to complete and file the record.

Please contact me if you have any questions.

Sincerely,

/s/ Jan Lynn

Jan Lynn